Citation Nr: 0903972	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for muscle pain and 
cramps in the calves due to an undiagnosed illness.

3.  Entitlement to an initial rating higher than 10 percent 
for blepharitis with watering and swelling of the eyes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992, including from November 1990 to March 1991 in Southwest 
Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied service connection for diabetes 
mellitus and for muscle pain and cramps in the calves due to 
an undiagnosed illness.  This matter also arises from a 
November 1997 rating decision of the St. Paul, Minnesota RO 
that continued the denial of the veteran's service connection 
claims and granted service connection for blepharitis with 
watering and swelling of the eyes rated as zero percent 
disabling (noncompensable) effective in May 1995.  

In January 2000, the Board denied the veteran's claims for 
service connection, but awarded a 10 percent disability 
rating for blepharitis.  The veteran appealed the January 
2000 decision to the United States Court of Appeals for 
Veterans Claims.  An April 2001 Court Order remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.

In April 2002, the Board again denied the veteran's claims 
for service connection, and denied his claim for a rating in 
excess of 10 percent for blepharitis.  The veteran appealed 
that decision to the Court.  In February 2003, the Court 
granted a joint motion for remand.  Consequently, in July 
2003, the Board remanded the issues for further development.  
After the additional development was completed and the appeal 
returned to the Board, the Board again remanded the claims in 
October 2004.  The veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in February 2006.

In a June 2006 decision, the Board again denied the veteran's 
claims for service connection for diabetes mellitus and for 
muscle pain and cramps in the calves due to an undiagnosed 
illness, and denied his claim of entitlement to an initial 
rating higher than 10 percent for blepharitis.  The veteran 
appealed that decision to the Court.  A September 2007 Court 
Order remanded the claims to the Board for readjudication in 
accordance with a Joint Motion for Remand.  

The Board remanded the claims in May 2008 for further 
development. 

The issue of entitlement to a rating higher than 10 percent 
for service-connected blepharitis is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran's diabetes mellitus either had 
its onset in service or preexisted service and was 
permanently worsened therein, or manifested to a compensable 
degree within the first year after separation from service.

2.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by muscle pain and cramps in calves.  The veteran's muscle 
pain and cramps in calves has been attributed to a diagnosed 
illness of diabetes mellitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The criteria necessary to establish service connection 
for muscle pain and cramps in calves due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the RO sent correspondence in August 2003, June 2008, 
and July 2008; rating decisions in January 1996, November 
1997, February 2004; a statement of the case in June 1996; 
and a supplemental statement of the case in November 1997, 
August 1998, February 2004, May 2004, and June 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran contends 
that he was told that he had an abnormal urine test at his 
discharge examination and that he should be checked for 
diabetes.  A report of that examination is not of record.  
Although VA has taken steps to request and procure the report 
of the discharge physical, a report is not available.  In May 
1995, the VA service medical records center in St. Louis, 
Missouri sent all of the veteran's medical and dental records 
to the St. Paul, Minnesota ROIC, which were then associated 
with the veteran's claims file.  In addition, in July 1997 
the RO sent a request to the National Personnel Records 
Center (NPRC) asking for all of the veteran's service medical 
records from January 1992 to the time of the veteran's 
release from active duty, to specifically include his 
separation examination report.  In a response dated in August 
1997, the NPRC indicated that all available records had 
already been forwarded to the RO, and provided duplicates of 
the service medical records already contained in the 
veteran's claims file.  In response to a request for a search 
for the veteran's discharge examination, in August 2003, the 
NPRC replied that there were no medical records.  In reply to 
a request for a report of a separation examination, NPRC 
replied in July 2008 that there were no service treatment 
records on file for the veteran.  NPRC replied in August 2008 
that searches for clinical records pertaining to the veteran 
having been diagnosed with diabetes at Torrejon Air Force 
Base in 1992 were conducted but no records were located.  
Therefore, the Board is satisfied that VA has taken all 
reasonable steps in attempting to obtain this reported 
document, to no avail.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination and opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.
 
Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as diabetes mellitus, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for diabetes mellitus.  
The veteran contends that onset began in service or during 
the presumptive period.  The veteran claims that at his 
discharge physical examination he had been told that he had 
an abnormal urine test and was advised to be checked for 
diabetes.  The veteran contends that May 15, 1995, may have 
been the date of diagnosis of diabetes mellitus but was not 
the date of onset.  

In a January 1998 statement, the veteran stated that diabetes 
was aggravated by service in the Gulf.  He reported that 
shortly after the war, symptoms started to appear which 
included blurry vision, heavy urination, and weight loss.  He 
maintains that at his separation examination, the glucose 
test was high.  An airman told him not to worry about it 
because there was no family history of diabetes.  In October 
1998, in his substantive appeal, the veteran reported having 
symptoms of full blown diabetes in March 1994 which included 
drinking four gallons of liquid a day, and still being 
thirsty, weight loss over twenty pounds, urination twenty or 
more times a day, and blurry vision.  He contends that the 
symptoms manifested over a couple of years, not overnight.  
On an authorization form to obtain medical documents received 
in September 2002, the veteran stated that he was upset with 
himself for not getting his diabetes service-connected when 
he was diagnosed with ketoacidosis on his discharge 
examination.  

The veteran's service medical records are negative for 
evidence of any reported complaint, finding, or diagnosis of 
diabetes.  At the veteran's entrance examination to service, 
the clinical evaluation was normal for his endocrine system.  
In April 1987, the veteran was treated for strep throat.  In 
January 1990, the veteran was seen for complaints of nausea, 
vomiting, diarrhea, and a runny nose a few days earlier.  He 
was treated and was released to quarters.  In April 1990, the 
veteran's urine glucose was negative.  In January 1991, when 
seen for upper respiratory complaints, the veteran denied 
nausea or diarrhea.  In a supplemental history prepared by 
the veteran in August 1991 as part of an occupational health 
examination, the veteran denied that in the past year he had 
been troubled with stomach or abdominal pain or with nausea 
and had not noticed a change in his bowel habits.  He denied 
having a weight change of more than 10 pounds, having to wake 
up at night to urinate, or having more fatigue or weakness 
than usual.  He denied having been troubled with pain in his 
legs or feet.  He had no concerns he wished to discuss with 
the physician.  The veteran had a normal pre-marital 
examination in February 1992.  A report of a discharge 
examination is not of record.

The veteran's initial claim received in May 1995 was for 
Persian Gulf War syndrome.  In a statement accompanying this 
claim, the veteran wrote that so far he had been diagnosed 
with diabetes.  However, he had no family history.  He had 
been prescribed pills.  He also submitted a May 1995 
statement from his doctor which only indicated that the 
veteran had been seen in the VA Urgent Care Clinic that 
morning.  In another statement the veteran claimed that his 
Persian Gulf syndrome symptoms started August 11, 1991 and 
had continued to the present.  The symptoms included muscle 
pain and multiple other symptoms.  

VA outpatient treatment records show that in mid-May 1995 the 
veteran went to a VA medical center because he was concerned 
about diabetes after taking some at home urine tests that 
were positive.  He had lost about 15 to 20 pounds in the 
prior six months.  He was diagnosed with diabetes.  The 
veteran reported having months of fatigue and weight loss, 
some polyuria and polydipsia.  He also reported that he 
hadn't felt very well since more than six months after 
Persian Gulf duty, without further explanation.  The 
assessment was probable adult onset diabetes mellitus since 
symptoms were present five to six months.  

A VA medical center record indicates that in June 1995, it 
was noted that the veteran was a new diabetic and needed a 
baseline examination.  At a July 1995 VA examination, the 
veteran reported symptoms of tightness similar to a nocturnal 
cramp in both calves early in the morning which was relieved 
by getting up and walking around.  When asked about his 
diagnosis of diabetes, the veteran stated that he had 
polydipsia, polyuria, and polyphagia for approximately one 
year.  He was under treatment at a VA medical center and took 
medication.  Clinical testing in July 1995 revealed that the 
glucose level in serum was high and was negative in urine.  
The diagnoses included Type II diabetes mellitus.  

At a VA neuropsychological screening evaluation in July 1995, 
the veteran reported multiple symptoms which reportedly began 
in August 1991 several months after he returned from the 
Persian Gulf War.  These included fatigue, weight loss, 
muscle and joint pain, and stomach problems.  

At a VA psychiatric examination in July 1995, the veteran 
reported having been diagnosed with diabetes in May 1995 and 
was taking medication.  He had symptoms of fatigue, weight 
loss, polydipsia, polyuria, and depression lasting five to 
six months prior to diagnosis of Type II diabetes.  The 
assessment noted that the veteran had newly diagnosed Type II 
diabetes mellitus and was having some problems adjusting to 
dietary restrictions.  The diagnosis on Axis III was Type II 
diabetes mellitus diagnosed in mid-May 1995. 

Outpatient treatment records from a VA medical center in 1995 
and 1996 indicate that the veteran was diagnosed with 
diabetes in May 1995.  When seen in July 1995, the veteran 
related that he felt better than six months earlier.  The 
assessment indicated approximately six months of symptoms.  
March and April 1996 VA outpatient treatment record note that 
the veteran had Type I diabetes mellitus for one year.  

At a VA stomach examination in April 2000, the veteran 
related that in service he developed the symptoms of 
diabetes, namely weight loss and drowsiness.  The diagnosis 
was not made until years after service.  He also claimed that 
about the time he had the symptoms of diabetes, he also 
developed gastrointestinal problems.  

At a VA general medical examination in November 2000 the 
veteran recalled that when he was discharged from service he 
was told that he had an abnormal urine test and that he 
should be checked for diabetes.  However, it was another 
three years before he was diagnosed with diabetes.  Over that 
time, he had marked polydipsia and polyuria, and lost 40 
pounds.  He went to see a doctor because he thought his 
symptoms sounded like diabetes and was found to have an 
elevated blood sugar.  He was begun on oral medication but 
switched to insulin fairly quickly.  He also stated that it 
had been considered that his gastric complaints may be due to 
diabetic gastroparesis.  The diagnoses indicated that the 
veteran's episodes of nausea and vomiting may represent 
diabetic gastroparesis in a man with a probable ten year 
history of diabetes.  

In June 2003, the veteran submitted a sheet obtained from a 
website on the internet listing diabetes symptoms.  He also 
submitted lay statements from his wife and mother, a 
certified surgical technologist, regarding their observations 
of actions of the veteran after his return from active duty 
in 1992.  These symptoms included waking up at night, 
drinking liquids, and urinating several times.  The veteran 
stated he was always thirsty.  He used his father's glasses 
to watch television; he was constantly tired, complained 
about joint pain, and vomited at least once a day.  

In June 2003, the veteran's attorney noted that the lay 
statements indicated the symptoms, all symptoms of diabetes, 
were observed between May and August 1992.  Thus, the onset 
of symptoms occurred within the required presumptive period 
following discharge from active service.

The veteran testified in February 2006 that at his discharge 
examination he was told that he had diabetes and should get a 
disability rating for it.  But his mother told him if he were 
disabled no one would want to hire him for a job, so he never 
got a disability rating while he was in service.  He thought 
diabetes was something that would go away.  Now his discharge 
examination report could not be found.  

The veteran further testified that he had not seen any 
doctors for diabetes from the time he left service until 
1995.  

A lay statement from a fellow service member received in 
December 2007 states that he was stationed with the veteran 
immediately prior to his discharge from service.  The veteran 
had mentioned to the fellow service member that his doctor 
told him he had diabetes.  The fellow service member advised 
the veteran to look into getting disability because he knew 
others who had been awarded disability due to diabetes.  

VA outpatient treatment records after diabetes was diagnosed 
show treatment for diabetes mellitus but do not provide a 
link to service.  

At a Gulf War examination in August 2008, the veteran stated 
that he had an abnormal urine test in military service and 
was told that he should be checked for diabetes.  He reported 
that he had weight loss and drowsiness during military as 
well as gastrointestinal symptoms with loose stools and 
vomiting.  During the first year post service, the veteran 
was not treated for diabetes.  He did not get care for his 
diabetes for several years following discharge in military 
service.  He stated that he was having significant vomiting, 
diarrhea, frequency of urination, thirst, fatigue, and weight 
loss.  He was diagnosed with diabetes in May 1995.  He 
described his symptoms and treatment after diagnosis and 
current treatment.  The diagnosis was diabetes.  The opinion 
stated that the diabetes was not caused by or the result of 
military service.  The examiner noted that the service 
medical records were not available to confirm whether 
diabetes was service connected or not.  A buddy statement 
stated that the veteran had diabetes at the time of 
separation from service which was weak verbal evidence.  
There were also no civilian medical records to document 
diabetes with in one year of discharge from military service.  
Without further documentation, there was no way to link the 
veteran's diabetes to military service.  

The examining VA physician in August 2008 also noted that the 
veteran stated that he began developing muscle cramps in both 
calves about the time of discharge and during the first year 
following discharge he reported having cramps in both right 
and left calves.  The VA medical examiner opined that the leg 
cramps were due to the veteran's diabetes and not to an 
undiagnosed illness.  The diagnosis continued to note 
nocturnal cramps present at this time.  The veteran's 
representative contends that this further confirms the onset 
of diabetes as having occurred while the veteran was still in 
service and is therefore entitled to service connection for 
diabetes as confirmed by his lay evidence, buddy statement, 
statements from his wife and mother and the VA medical 
examination report of August 2008.    

Upon careful review of this case, the Board finds that the 
competent medical evidence of record does not relate the 
veteran's diabetes mellitus to service or show that it is as 
likely as not that it was present to a compensable degree 
within one year of the veteran's discharge in May 1992.  A 10 
percent rating for diabetes mellitus requires that diabetes 
be managed by restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

The evidence does not show that diabetes mellitus first 
manifested during active service.  The veteran contends that 
symptoms of diabetes were manifested in service.  However, 
service medical records are negative for any complaints, 
findings or diagnosis of diabetes mellitus.  The Board 
acknowledges the fact that the veteran's separation medical 
examination could not be located after several searches 
through the appropriate agency.  Although the veteran claims 
that he had an abnormal urine test at his discharge 
examination, the report of which is not available, a prior 
urine test in April 1990 was negative.  The veteran has also 
claimed that other symptoms were manifested in August 1991.  
However, in an August 1991 medical history he denied having 
many of the same symptoms and had no concerns to discuss with 
a physician.  Thus, the Board finds that a chronic condition 
of diabetes mellitus is not shown in service.

There is no confirmed diagnosis of diabetes until 
approximately three years after service.  There is no medical 
evidence of record that shows diabetes mellitus was 
manifested to a compensable degree (manageable by restricted 
diet only) within one year from the veteran's date of 
separation from service.  Although the veteran claims that he 
was advised to follow-up on an abnormal urine test on his 
discharge examination, he testified that he did not seek 
medical care for diabetes during the first year after 
discharge from service and first sought treatment in May 
1995, several years after service.  There is no evidence that 
the veteran was prescribed to modify his diet due to diabetes 
within one year of discharge.  Thus, the Board finds that the 
evidence does not establish that diabetes was present to a 
compensable degree within one year of discharge.  
Accordingly, the Board finds that entitlement to service 
connection for diabetes mellitus on a presumptive basis based 
on manifestation to a compensable degree within one year from 
date of separation from service is not warranted.

The veteran contends that the buddy statement confirms 
exactly what the veteran had been claiming, which is that at 
the time of separation, he was told by a doctor that he had 
diabetes.  The veteran contends that the previous lay 
statements and the buddy statement confirm that he had 
symptoms of diabetes at the time of discharge from service.  
The Board notes that the previous lay statements address 
symptoms observed within the first few months after the 
veteran's discharge, in the presumptive period.  As for the 
buddy statement and a statement by the veteran that he was 
told at discharge that he had diabetes, these are not 
consistent with previous statements made by the veteran at 
the time of his claim and at his hearing.  The veteran had 
previously stated not that he had a diagnosis of diabetes nor 
was told that he had diabetes at the time of discharge, but 
that he had an abnormal urine test and was advised to be 
checked for diabetes.  

The veteran also stated that a doctor told him that strep 
throat shown in service in 1987 could have been related to 
diabetes.  There is no actual medical evidence to that 
effect.  However, a medical opinion framed in terms such as 
"could have been" is not probative.  Warren v. Brown, 6 Vet. 
App. 4 (1993).  

Although lay people are competent to report that as to which 
he/she has personal knowledge, such as symptoms observed, 
they are not competent to provide a medical diagnosis.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The veteran and his sister 
are not, however, competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that either one has specialized medical 
knowledge.  Although it appears that the veteran's mother has 
medical training as a surgical technologist, there is no 
evidence of record that she has specialized medical knowledge 
regarding diabetes mellitus or providing a medical opinion 
regarding etiology.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The lay statements therefore are not 
competent medical evidence of a nexus or causal link between 
current diabetes mellitus and active service or the 
applicable presumptive period or as to claimed continuity of 
symptomatology demonstrated after service.  

In addition, although the veteran is competent to report his 
symptoms of diabetes mellitus, his statements regarding 
manifestation of his symptoms are inconsistent with the date 
of onset reported when he sought treatment for diabetes, 
several years after service.  The first evidence relating to 
the existence of diabetes is contained in a statement 
received from the veteran in May 1995.  At that time, the 
veteran stated that he had been diagnosed with diabetes.  In 
1995, the veteran reported very recent symptoms.  Indeed, the 
initial May 1995 VA treatment record noted that the veteran 
had bought urine strips to test for glucose after hearing 
about someone with similar symptoms.  While the veteran 
described not having been well since six months after Persian 
Gulf duty, in all of these records from 1995 he never 
mentioned any diabetes findings from service or at 
separation.  The assessment of diabetes mellitus noted 
symptoms were present five to six months.  The veteran 
maintains now that he was told that he had diabetes or 
abnormal glucose readings at separation from service.  
However, earlier contemporaneous records specifically 
contradict that account.  The Board finds that the duration 
of onset of his symptoms provided when he sought medical 
treatment in May 1995 to be of greater probative value than 
later contradictory statements made by the veteran regarding 
the onset of symptoms.  

Although in some VA treatment records after the diagnosis of 
diabetes, the history indicates that the veteran had diabetes 
of many years duration that would place it within service or 
within the presumptive period, that appears to be based on 
the veteran's report of the history.  The evidence actually 
does not support that finding because the earliest recorded 
diagnosis of diabetes was in May 1995.  Thus, the history is 
based on the veteran's recitation which the Board has found 
less credible than the information provided in May 1995 at 
the time of the first diagnosis of diabetes mellitus.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The examiner's transcription 
of the veteran's provided subjective history of diabetes does 
not transform the veteran's subjective history into competent 
medical evidence.  Thus, those medical records do not provide 
competent medical evidence that the onset of the veteran's 
diagnosed diabetes mellitus occurred in service or within the 
first year after discharge.  

The Board has considered whether the veteran's claim for 
service connection for diabetes should be granted based on 
continuity of symptomatology since service.  While the 
veteran's attorney asserts that the veteran was suffering 
from symptoms of diabetes in service and shortly after 
discharge, as shown by the lay statements, the Board notes 
that at the time of VA outpatient treatment in May 1995 the 
veteran complained of experiencing diabetic symptoms for 
"months," not years, and the examiner indicated that the 
veteran's symptoms had been present for "five to six months."  
Similarly, at the time of the VA examination in July 1995, 
the veteran reported that he had been experiencing symptoms 
of diabetes for the previous year.  The Board finds that the 
duration of onset of his symptoms provided when he sought 
medical treatment in May 1995 to be of greater probative 
value than lay statements regarding onset of symptoms.  

The Board finds that the August 2008 VA medical report and 
opinion is of greater probative value, in light of the VA 
examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then discussing the evidence.  Owens v. Brown, 7 
Vet. App. 429 (1995) (opinion of a physician that is based on 
a review of the entire record is of greater probative value 
than an opinion based solely upon the veteran's reported 
history).  It appears that the VA examiner's opinion was 
based upon review of the claims file and the application of 
sound medical judgment.  The examiner noted that the claims 
file was reviewed and contained some service medical records.  
Therefore, although the examiner stated that there were no 
service medical records to confirm whether diabetes was 
service-connected or not, it appears that reference was made 
to the non-availability of the report of the discharge 
examination.  There were also no civilian medical records to 
document diabetes within one year of discharge from military 
service.  The examiner concluded that the veteran's diabetes 
was not caused by or the result of military service.  

The veteran contends that the August 2008 VA examiner's 
opinion that his nocturnal leg cramps were due to his 
diabetes and that the veteran had reported developing muscle 
cramps in both legs about the time of discharge and during 
the first year confirms the onset of diabetes as having 
occurred while the veteran was still in service.  As 
discussed above, the Board has found the veteran's statements 
as to onset of manifestations contradictory and therefore, 
not credible.  The veteran had also claimed muscle pain began 
in August 1991, however, in the supplemental medical history 
completed by the veteran in August 1991, he denied having 
been troubled with pain in his legs or feet.  Other evidence 
shows the veteran reporting experiencing muscle pain similar 
to nocturnal leg cramps in July 1995.  Thus, the Board finds 
that the veteran's contradictory evidence as to the onset of 
leg cramps is not probative evidence as to manifestation of 
diabetes in service or within the first year post service.  
Thus, the August 2008 medical opinion relating leg cramps to 
diabetes does not show the onset of diabetes in service or to 
a compensable degree within one year of separation from 
service.  

In sum, the Board finds that the probative, competent medical 
evidence weighs against a finding that the veteran currently 
has diabetes mellitus which is linked to service.  The weight 
of the credible, competent evidence demonstrates that 
diabetes was not incurred in or aggravated by the veteran's 
active service nor was manifested to a compensable degree 
within one year after his service.  No probative, competent 
medical evidence exists of a relationship between diabetes 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).  As the preponderance of 
the evidence is against the claim, service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Muscle pain and cramps in the calves

The veteran is seeking service connection for muscle pain and 
cramps in the calves, claimed as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia Theater of operations 
(Operation Desert Storm/Desert Shield).  The veteran served 
in Southwest Asia during the Persian Gulf War from November 
1990 to March 1991.  Thus, the veteran is a Persian Gulf War 
veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the provisions 
pertaining to Persian Gulf veterans are applicable to this 
case.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2008).  A 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) 
for a medically unexplained chronic multi symptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 C.F.R. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998);  Neumann v. 
West, 14 Vet. App. 12 (2000).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions is 
nevertheless warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Upon examination of the record, the Board finds that service 
connection for muscle pain and cramps in the calves due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 3.317 
cannot be granted.

The veteran has claimed that his Persian Gulf syndrome 
symptoms started August 11, 1991 and had continued to the 
present.  These included muscle pain and multiple other 
symptoms.  

Service medical records are negative for complaints, 
findings, or diagnosis of muscle pain and cramps in the 
calves.  In a supplemental history prepared by the veteran in 
August 1991 as part of an occupational health examination, 
the veteran denied that in the past year he had been troubled 
with pain in his legs or feet, joint pain, or had trouble 
walking.  He had no concerns he wished to discuss with the 
physician.  As discussed above, a discharge examination is 
not of record.  

At a VA examination in July 1995, the veteran reported 
symptoms of tightness similar to a nocturnal cramp in both 
calves early in the morning which was relieved by getting up 
and walking around.  Diagnoses included nocturnal cramps.

The veteran declined to present testimony at his February 
2006 hearing on the issue of muscle cramps in the calves as 
an undiagnosed illness.  

At an August 2008 VA examination, the veteran stated that he 
began developing muscle cramps in both calves at night about 
at discharge which were initially severe during 1992 to 1995 
when he was not getting treated for diabetes.  They had 
gotten somewhat better over time.  The examiner noted 
nocturnal cramps.  The diagnosis was bilateral leg cramps.  
The examiner opined that the veteran's bilateral leg cramps 
were not caused by or the result of an undiagnosed illness, 
chronic fatigue, or fibromyalgia or any other condition 
incurred during military service.  The veteran's bilateral 
leg cramps were most likely related to his diabetes.  The 
examiner noted that at that time there was no way to link the 
veteran's diabetes to military service.  Thus, there was no 
way to link the veteran's bilateral leg cramps to military 
service.  Therefore the veteran's bilateral leg cramps were 
not caused by or the result of military service.  The August 
2008 VA medical examiner opined that the veteran's leg cramps 
were due to his diabetes and not to an undiagnosed illness.  

With regard to the disability claimed, the Board has 
carefully considered the veteran's statements.  The veteran 
is certainly competent, as a layman, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Although the veteran contends that he has muscle 
pain and cramps in his calves as a medically unexplained 
chronic multisymptom illness, he is not competent to offer 
his medical opinion as to cause or etiology of the claimed 
disability, because there is no evidence of record that the 
veteran has specialized medical knowledge as to diagnosing 
medical conditions.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's statements are not competent 
medical evidence as to a causal relationship between muscle 
pain and cramps in the calves as to due to an undiagnosed 
illness due to service in the Southwest Asia Theater of 
operations.

Presumptive service connection for an undiagnosed illness due 
to service in the Persian Gulf is therefore not warranted for 
muscle pain and cramps in the calves, as it has been 
attributed to known diagnosis of diabetes mellitus.  38 
C.F.R. § 3.317.  Moreover, consideration of direct service 
connection for diabetes mellitus which is shown to be the 
cause of the muscle pain and cramps of the calves for which 
service connection has been claimed as an undiagnosed illness 
is discussed above and has been denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran's complaints of 
muscle pain and cramps in the calves have been specifically 
attributed to an identifiable cause, and, as such, are not an 
illness which "cannot be attributed to any known clinical 
diagnosis".  Accordingly, the claim for service connection 
for muscle pain and cramps of the calves as due to an 
undiagnosed illness must be denied because the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for muscle pain and cramps in the calves, 
to include as due to an undiagnosed illness, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for a rating higher than 10 percent for service-
connected blepharitis.

In May 2008, the Board remanded the issue of an increased 
rating for blepharitis to afford the veteran a VA eye 
examination to determine the current severity of his 
blepharitis and any impairment of visual acuity resulting 
from blepharitis.  The examiner's report of an August 2008 
examination did not address the effect of the veteran's 
blepharitis on his visual acuity as instructed in the remand.  
Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  Thus, this case must be 
returned for further development.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As the case is being remanded, the veteran 
should also be provided with notice of the pertinent criteria 
for evaluation based on visual impairment.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notification letter 
consistent with 38 U.S.C.A. § 5103(a), to 
include informing the veteran of the 
appropriate diagnostic criteria for 
impairment of visual acuity and the 
criteria of diagnostic code 6017.  The 
letter must include an explanation of the 
requirements to substantiate the veteran's 
claim for an increased rating as outlined 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Arrange for the VA physician who 
provided a VA eye examination of the 
veteran in August 2008, to review the 
claims file.  The physician's report 
should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that physician is no 
longer available, please forward this 
request for a supplemental opinion to 
another doctor specializing in eye 
disorders.  The physician should provide 
an opinion as to the effect of the 
veteran's blepharitis on his visual acuity 
and loss of visual fields.

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


